Citation Nr: 1761018	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  13-05 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease and degenerative joint disease.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of that hearing is of record.  

The issue of entitlement to a TDIU has not been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's back disability has been manifested by pain productive of limitation of motion no worse than forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

2. An unappealed September 1989 rating decision, in part, denied service connection for right ear hearing loss; new and material evidence was not received within one year of notice of the determination. 

3.  The evidence received since the final September 1989 rating decision is new to the record, but is redundant and/or cumulative of the evidence already considered by the January 1989 rating decision, and does not raise a reasonable possibility of substantiating the claim for service connection for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5235-5243 (2017).

2.  A September 1989 rating decision, which in part denied entitlement to service connection for right ear hearing loss, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

3.  New and material evidence has not been received since the final September 1989 rating decision that denied service connection for right ear hearing loss and the claim for service connection for right ear hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria Increased Rating

Service connection for the Veteran's lumbar spine disability was granted in the February 2012 rating decision on appeal, with an effective date of October 26, 2011.  As the rating decision on appeal assigned the initial rating of 20 percent following the award of service connection, the relevant rating period on appeal is from October 26, 2011, the effective date of the grant of service connection.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the record shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation during the rating period on appeal.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The spine is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5235-5243.  Intervertebral disc syndrome (IVDS) is rated under DC 5243 and is to be evaluated under the General Rating Formula unless it is more favorable to rate under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  DC 5242 for degenerative arthritis of the spine may also be rated under DC 5003. 

The General Rating Formula provides a 20 percent disability rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but is not greater than 60 degrees; or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides, in pertinent part, that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), DC 5293 provides for a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) clarified that, when evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  However, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance", in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Concerning the range of motion findings of the joints at issue, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is no indication that range of motion testing was performed other than on weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

Analysis

The record is absent evidence of ankylosis of the lumbar spine, or evidence of incapacitating episodes requiring bed rest as prescribed by a physician.  At his hearing, the Veteran testified that he drives for two hour periods and rests in between.  The Veteran indicated that he experienced back pain and medicated with ibuprofen.  The Veteran stated that back pain wakes him up at night.  The Veteran indicated his back hurt while testifying in a chair. 

The Veteran underwent a VA examination in January 2012 to determine the nature and etiology of his spine disability.  The Veteran reported doing yardwork and using a "Wii Fit" machine.  He reported the ability to stand for 30 minutes before back pain limited him. The Veteran was noted as being able to attend to his activities of daily living, and being able to sit for 3 hours if he was able to readjust.  The Veteran denied radiating pain. The Veteran denied any flares or physician prescribed bedrest.  On examination, the Veteran had forward flexion to 60 degrees, without additional loss on repetition.  

The Veteran attended another VA examination in January 2013.  The Veteran reported constant pain, without radiation to the lower extremities.  The Veteran reported flares twice a week causing the pain to go from low to more severe.  He stated that he got flares due to yardwork or too much lifting.  The Veteran stated that during the flare ups, he is able to function, but with pain.  The examiner noted the Veteran used Advil for treatment.  The examiner noted that the Veteran is still able to work, does not have to stay in bed, and does not have physician prescribed bedrest for his episodes of pain.  The examiner acknowledged a May 2012 letter from the Veteran's chiropractor that the Veteran had incapacitating episodes lasting 4 to 5 weeks in a year.  The chiropractor described them as preventing the Veteran from sleeping for more than a few hours, and requiring the Veteran to get out of bed because lying down exacerbates his pain.  The chiropractor also stated that all function is impacted during the episodes.  The VA examiner noted that for VA purposes, the chiropractor's description did not meet the definition of prescribed bed rest.  Forward flexion was measured at 60 degrees, with pain at 50 degrees.  There was no additional limitation after repetitive use.  The examiner stated that it was less likely than not that the Veteran would experience additional limits on range of motion that would significantly limit the Veteran's function during flare-ups or after repetitive use.  

The Veteran attended another VA examination in July 2017.  The Veteran reported a worsening of symptoms since his last examination, and only being able to walk for 10 minutes.  The Veteran was noted to continue treating with ibuprofen as needed.  The Veteran reported that his work as a bus driver was not impacted by back pain, and that pain occurred when mowing the lawn, and repetitive heavy lifting.  Forward flexion was to 70 degrees with pain.  There was no additional limitation after repetitive use, and the examiner noted no reported flare-ups.  The Veteran had muscle spasm without abnormal gait or spine contour.  The Veteran did not use an assistive device.  

With regard to the last examination, the Veteran and his representative testified that they believed that the Veteran's examination may have not been the most accurate representation of his current back disability, as he was treating with Aleve and ibuprofen at the time.  The Veteran also asserted that while the examiner noted that the Veteran did not report flare-ups, the Veteran stated that if he walked for more than 10 minutes, his back knotted up, and that he considers that circumstance to be a flare-up.  

While the Veteran contends that his lumbar spine disability is more severe than its current rating, and that his current symptoms meet the definition of flare-ups, the Board notes that the Veteran may be competent to report symptoms such as pain, but he has not been shown to have the requisite knowledge or expertise to be deemed competent to medically classify his pain or assign a particular disability rating to his symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  The Board affords more probative weight to the opinions of the medical professionals who personally examined the Veteran and reviewed the entire record.  

Notably, the examinations and functional limitations attributed to the Veteran are largely consistent during the period on appeal.  The Veteran's forward flexion is no less than 60 degrees, with pain at 50 degrees.  The Veteran claimed that one examination was skewed by medication treatment.  However, that examination is still consistent with the prior examinations.  Moreover, the examiner acknowledged and considered the Veteran's claim that he is unable to walk for than 10 minutes without pain from what he later described as flare-ups.  The examiner's considered the Veteran's functional limitation on repetitive use and during flare-ups, noting no additional limitation.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  While one chiropractor indicated that the Veteran had incapacitating episodes having a total duration for more than 4 but less than 6 weeks a year, the Board affords more weight to the finding of the January 2013 VA examiner that noted that the Veteran was not prescribed bed rest, but was unable to stay in bed.  The record is otherwise absent a finding of prescribed bed rest due to incapacitating episodes.  The record does not reflect that the Veteran's lumbar spine disability is manifested by forward flexion to less than 30 degrees or ankylosis, even when considering all functional limitations.  As such, entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease and degenerative joint disease is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Legal Criteria - Service Connection 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992); but see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Analysis

A September 1989 Rating decision granted entitlement to service connection for left ear hearing loss, and denied entitlement to service connection for hearing loss of the right ear.  The rating decision was not appealed and new and material evidence was not received within the one-year appeal period.  The September 1989 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

At the time of that decision, the Veteran's service treatment records and a February 1989 VA examination were considered.  The 1989 VA examination demonstrated current right ear hearing loss disability, but no positive nexus opinion was provided.  Since that decision, treatment records and new VA examinations have been associated with the record.  At the time of the 1989 decision, the Veteran had established current right ear hearing loss disability, and established that he had been exposed to noise in service, as seen by the grant of service connection for left ear hearing loss.  However, the 1989 decision was predicated on the absence of a credible nexus between his noise exposure in service and his current right ear hearing loss disability.  A January 2012 VA examination found that it was not at least as likely as not the Veteran's right ear hearing loss was related to service, and noted that the Veteran did not experience hearing loss in the right ear in service as there was no threshold shift beyond normal variability in service.  A review of the Veteran's treatment records does not show a nexus opinion as to whether it is at least as likely as not that the Veteran's right ear hearing loss is related to service.  

The only unestablished fact remaining is a positive nexus between the Veteran's current right ear hearing loss disability and service.  The Board finds that evidence received since the 1989 rating decision is either cumulative of evidence of record at the time and/or does not raise a reasonable possibility of substantiating the claim.  The two nexus opinions of record only reiterate the same logic considered by the previous 1989 decision denial.  The treatment records submitted since the 1989 decision make no findings as to a nexus between his current disability and service.  The Veteran's contentions concerning his right ear hearing loss and its relation to service have not changed.  Specifically, the Veteran's representative noted in a hearing that they are not asserting a delayed onset.  Consequently, new and material evidence has not been received to reopen the claim for entitlement to service connection for right ear hearing loss, and the petition to reopen this claim must therefore be denied.  As new and material evidence has not been received, the benefit-of-the-doubt doctrine is not for application, and the claim is denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (benefit-of-the-doubt doctrine is doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).



ORDER

Entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease and degenerative joint disease is denied.

New and material evidence has not been received and the claim of entitlement to service connection for right ear hearing loss is not reopened.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


